                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI


LADONNA NEWTON,                              )
Individually and on Behalf of All            )
Others                                       )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Case No. 5:18-cv-06141
                                             )
REALPAGE, INC. d/b/a LEASING                 )
DESK SCREENING,                              )
     Defendant.                              )

              AMENDED DESIGNATION OF MEDIATOR CERTIFICATE

       The undersigned hereby certify that an outside mediator has been selected in accordance

with the Mediation and Assessment Program for the United States District Court for the Western

District of Missouri. Phil Miller, has been selected by the parties to act as outside mediator. The

mediation will take place at the Miller’s office located at 5401 Brookside Blvd., Kansas City,

MO 64112, (816)-333-5477 on February 18, 2019.

                                             Respectfully submitted,


                                             /s/ Jayson A. Watkins
                                             C. Jason Brown        MO # 49952
                                             Jayson A. Watkins MO # 61434
                                             Brown & Watkins, LLC
                                             301 S. US 169 Hwy
                                             Gower, MO 64454
                                             (816) 424-1390 telephone
                                             (816) 424-1337 facsimile
                                             brown@brownandwatkins.com
                                             watkins@brownandwatkins.com

                                             ATTORNEYS FOR PLAINTIFF




          Case 5:18-cv-06141-BP Document 16 Filed 01/15/19 Page 1 of 2
                               CERTIFICATE OF SERVICE

         I hereby certify that on January 15, 2018, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system, which will send a notice of electronic
filing to all counsel of record.
                                              /s/Jayson A. Watkins
                                              Attorney for Plaintiff




          Case 5:18-cv-06141-BP Document 16 Filed 01/15/19 Page 2 of 2
